Citation Nr: 1629036	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to initial ratings in excess of 20 percent prior to February 26, 2013, and in excess of 40 percent from that date, for bilateral hearing loss. 

2.  The propriety of the severance of service connection for chronic obstructive pulmonary disease (COPD) with pneumonia.

3.  Entitlement to an initial rating in excess of 60 percent for COPD with pneumonia prior to September 1, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran had a videoconference hearing before the undersigned in June 2016.  


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to initial ratings in excess of 20 percent prior to February 26, 2013, and in excess of 40 percent from that date, for bilateral hearing loss.

2.  The grant of entitlement to service connection for COPD was clearly and unmistakably erroneous, and the severance of service connection for COPD was proper.

3.  The Veteran's respiratory functioning resulting from COPD with pneumonia was characterized as a severe obstructive lung defect; a FEV-1 less than 40 percent of predicted value, ratio of Forced Expiratory Volume in one second to Forced Vital Capacity, less than 40 percent; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method less than 40-percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy were not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to initial ratings in excess of 20 percent prior to February 26, 2013, and in excess of 40 percent from that date, for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Restoration of service connection for COPD with pneumonia is denied.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.105, 3.303 (2015).

3.  The criteria for a disability rating in excess of 60 percent for COPD with pneumonia for the period prior to September 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

In a written statement dated in December 2015, the Veteran has withdrawn the issue of entitlement to initial ratings in excess of 20 percent prior to February 26, 2013, and in excess of 40 percent from that date, for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  He confirmed his desire to withdraw this issue at his hearing before the undersigned in June 2016.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

II.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard notice letter was sent in September 2009. 

Additionally, there are specific particularized notice requirements that apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d).  This includes the issuance of an initial rating decision proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the pre-termination period.  Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection in February 2012, the Veteran was advised of the action by a letter dated in February 2012.  That letter also informed him that he could submit evidence within 60 days of the proposed severance and included information on the Veteran's hearing rights.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records and available private treatment records have also been obtained.  The Veteran was provided a VA medical examination in December 2009.  The examination is sufficient evidence for deciding the rating claim decided herein.  The report is adequate and based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.
III.  Severance of Service Connection

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See id.; see also Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  In the Veteran's case, because the effective date of the grant of service connection for COPD with pneumonia was September 11, 2009, the award has not been in effect for 10 or more years; thus, this provision pertaining to the protection of service connection is not applicable.  

"Clear and unmistakable error" is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether a clear and unmistakable error (CUE) was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was a CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that, "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In this case, the Veteran filed his claim for service connection for pneumonia and COPD in September 2009.  In a January 2010 rating decision, the RO granted entitlement to service connection for COPD with pneumonia.  The basis for the grant of entitlement to service connection was that "service treatment records do reveal your multiple treatments of COPD with occasional bouts of pneumonia" and that a VA examiner in December 2009 provided a "medical opinion that your current COPD, is at least as likely as not, the same as that diagnosed and treated in service."  There were no other medical opinions of record in support of the Veteran's claim.

The subsequent February 2012 rating decision proposing severing entitlement to service connection for COPD with pneumonia noted that the Veteran was not in fact treated for COPD in service and that the December 2009 VA examiner actually stated that "it is at least as likely as not the Veteran's COPD is not related to his service connected acute bronchitis."

As discussed previously, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection for the disability.  Thus, the crucial question is whether it is undebatable that the Veteran did not meet the criteria for service connection for COPD with pneumonia at the time of the January 2010 rating decision.  Although the Board is sympathetic to the Veteran, the Board finds that such a conclusion is undebatable.

The award of service connection in the January 2010 rating decision was based upon a finding that "service treatment records do reveal your multiple treatments of COPD with occasional bouts of pneumonia" and that a VA examiner in December 2009 provided a "medical opinion that your current COPD, is at least as likely as not, the same as that diagnosed and treated in service."

As the service treatment records do not actually show any diagnosis of COPD (and in fact that condition is not diagnosed until the 1990s, decades after separation from service), the VA examiner actually stated that it was "at least as likely as not the Veteran's COPD is not related to his service connected acute bronchitis," and there was no other competent evidence supportive of a relationship between the Veteran's current disability and his active service. the Board finds that it is undebatable that there was CUE in the January 2010 rating decision that granted entitlement to service connection for COPD with pneumonia.

As the grant of service connection for COPD with pneumonia was a clear error, service connection for that disability was properly severed, and service connection cannot be restored.  The Veteran's claim is denied.



IV.  Rating for COPD with Pneumonia

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran contends that his service connected COPD with pneumonia warranted a rating higher than the assigned 60 percent rating that was in effect from September 2009 until service connection was severed effective September 1, 2012.

The 60 percent rating was assigned under Diagnostic Code 6604 which pertains to COPD.  Under Diagnostic Code 6604, the 60 percent evaluation contemplates Forced Expiratory Volume in 1 second (FEV-1) of 40 to 55 percent predicted; or Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value; or FEV-1/FVC of less than 40 percent; or DLCO (SB) of less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).

On VA examination in December 2009, the Veteran reported that he becomes dyspneic easily on exertion.  He used an inhaler capsule once daily.  The examiner stated that the Veteran had not had an episode of incapacitation in the past year.  On examination, the Veteran did not seem significantly dyspneic after walking from the waiting room to the examination room.  His color was normal and there was no pursing of the lips on expiration.  The lungs were essentially clear bilaterally with no wheezes or rales, but breath sounds were markedly reduced.  Pulmonary function testing showed (after bronchodilator) the following results: FEV-1 of 94 percent of the predicted value; FVC of 137 percent of predicted value; FEV-1/FVC of 51 percent.  DLCO was 49 percent of the predicted value.  The examiner described a severe obstructive lung defect with mild response to bronchodilator.  

A November 2011 VA cardiology consult noted dyspnea on exertion.  The Veteran had "not used oxygen yet."  The examiner noted no sign of heart failure.

The December 2009 PFT readings do not meet the criteria for a rating in excess of 60 percent.  The record contains no showing of right ventricle enlargement, cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or a requirement for outpatient oxygen therapy.  As such, a rating in excess of 60 percent is not shown to be warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  His disability was manifested by symptoms such as shortness of breath, coughing, and dyspnea.  These manifestations are contemplated in the rating criteria, and, they are, therefore, adequate to evaluate the Veteran's disability.  Moreover, to the extent that once could argue that the criteria are not adequate, the Board notes that there have been no reported or documented hospitalizations due to the Veteran's service-connected disability.  In short, the Veteran's COPD disability does not present such an exceptional disability picture that the available schedular evaluations are inadequate the disability.  Referral for consideration of extraschedular rating for the relevant period is, therefore, not warranted.  
ORDER

The issue of entitlement to initial ratings in excess of 20 percent prior to February 26, 2013, and in excess of 40 percent from that date, for bilateral hearing loss, is dismissed.

The severance of service connection for COPD with pneumonia was proper, and the appeal for restoration of service connection for COPD with pneumonia is denied.

An initial rating in excess of 60 percent for COPD with pneumonia prior to September 1, 2012 is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


